Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for 

all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 3 and 69 are rejected under 35 U.S.C. 103(a) as being unpatentable 

over Bischoff et al. (USP 6,291,423).

Bischoff et al. teaches an invention comprising a lipid and a therapeutically active substance useful for transferring said substance into the target cell, abstract. 
Bischoff et al. teaches a compound as shown below that reads on the claimed formula I 

wherein B is a cyclic moiety, A is NR2, each Xa and Xb is C1-6 alkylene. Each R is 

hydrogen and at 

least one R is 
    PNG
    media_image1.png
    60
    111
    media_image1.png
    Greyscale
, R1 is 
    PNG
    media_image2.png
    61
    84
    media_image2.png
    Greyscale
 R3 is alkyl or alkykenyl. Y is NR4 and R4 is hydrogen.


Bischoff teaches the following cationic lipid.



    PNG
    media_image3.png
    377
    463
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    452
    617
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    624
    502
    media_image5.png
    Greyscale


Bischoff discloses a composition, the composition comprising a sterol; a neutral lipid; a PEG (col 10, In 40-47 and col 15, In 16); and a lipid of formula (I) (col 3, In 55-60) corresponding to the claimed invention of A-Xa-B-Xb-A where A is NR2, Xa and Xb are independently C1-C6 alkylene and B is a cyclic moiety (col 3, In 55 to col 4, In 10). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure (specifically, lipid which reads on formula I, sterol, PEG lipid and neutral lipid and formula III and IV) to arrive at the instantly claimed subject matter. Combining prior art elements according to known methods would result in predictable results, that is lipid and their compositions as taught by the prior art, see MPEP2143 (I)(A).
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  3 and 69  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,883,202. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim recites 

    PNG
    media_image6.png
    811
    885
    media_image6.png
    Greyscale



The patented claim recite, 

    PNG
    media_image7.png
    440
    345
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    413
    420
    media_image8.png
    Greyscale


The patented claim recites a specific species of instant claim 69 i.e., and a composition comprising (a) a sterol; (b) a neutral lipid; (c) a PEG or a PEG-modified lipid; and (d) a compound of formula (V), or a salt thereof
The patented lipid anticipates the instant claim lipid of 3 and 69.

Claims 3 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,694,077. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim recites

    PNG
    media_image6.png
    811
    885
    media_image6.png
    Greyscale


The patented claims recite a lipid as shown below:

    PNG
    media_image9.png
    553
    702
    media_image9.png
    Greyscale

The patented lipid anticipates the instant claim lipid of 3 and 69.

Claims 3 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,456,473. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim recites

    PNG
    media_image6.png
    811
    885
    media_image6.png
    Greyscale


The patented lipid is as shown below:

    PNG
    media_image10.png
    442
    698
    media_image10.png
    Greyscale


The patented lipid anticipates the instant claim lipid of 3 and 69.

Claims 3, 60 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,953,095. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim recites

    PNG
    media_image6.png
    811
    885
    media_image6.png
    Greyscale


The patented lipid is as shown below:

    PNG
    media_image11.png
    621
    858
    media_image11.png
    Greyscale

The patented lipid reads on the instantly claimed lipids.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612